         Case 1:18-cr-00633-EK Document 360 Filed 05/25/21 Page 1 of 1 PageID #: 2940




DOCKET NUMBER:           CR 18-0633

                                        CRIMINAL CAUSE FOR Trial
BEFORE JUDGE: Eric R. Komitee, USDJ                DATE: 5/25/21         TIME IN COURT 8 Hrs 0 Mins
DEFENDANT=S NAME: Aleksandr Zhukov                 DEFENDANT'S #: 1
■   Present   ‘    Not Present                     ■   Custody    ‘             Not Custody
DEFENSE COUNSEL: Zachary Margulis-Ohnuma,Tess Cohen, Oksana Tuncer
‘   Federal Defender ■    CJA               ‘     Retained
A.U.S.A.: Saritha Komatireddy, Artie McConnell, Alexander Mindlin, Mark Rubins (case agent)
COURT REPORTER: Linda Marino
INTERPRETER: Nelly Alishaev, Nina Adar-Tkach LANGUAGE: Russian
‘      Initial Appearance                                 ‘      Revocation of Supervised Release evidentiary
‘      Pretrial Conference                                ‘      Revocation of Supervised Release non-
‘      Telephone Conference                                      evidentiary
‘      Voir Dire Begun              ‘      Voir Dire Held        ‘       Jury selection         ■      Jury trial
‘      Jury Trial Death Penalty     ‘      Sentence enhancement Phase           ‘     Bench Trial Begun
‘      Bench Trial Held             ‘      Bench Trial Completed      ‘         Motion Hearing Non
                                                                                      Evidentiary
‘    Other Evidentiary Hearing Contested    TYPE OF HEARING
UTILITIES
‘    ~Util-Plea Entered          ‘       ~Util-Add terminate Attorneys          ‘         ~Util-Bond Set/Reset
‘    ~Util-Terminate Parties     ‘       ~Util-Set/Reset Hearings


TEXT: Discussion held. Juror #11 excused. Alternate juror #4 assumed juror #11's seat. Jury charged. Court
Security Officer sworn. Deliberations begun and continued to May 26, 2021, at 9:30 a.m.
